DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 23-26, 30-36 and 40-44 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a production method of a negative electrode active material for non-aqueous electrolyte secondary batteries containing particles of lithium-containing silicon compound comprising: preparing particles of silicon compound containing a silicon compound (SiOx: 0.5≤x≤1.6); obtaining particles of lithium-containing silicon compound by making the particle of silicon compound contact with a solution A that contains lithium and has an ether-based solvent as a solvent; and heating the particles of the lithium-containing silicon compound, wherein a solution that contains lithium, contains one or more kinds selected from biphenyl, terphenyl and derivatives thereof, and has an ether-based solvent as a solvent is used as the solution A.  The prior art also fails to disclose a production method of a negative electrode for non-aqueous electrolyte secondary batteries containing a negative electrode active material containing particles of lithium-containing silicon compound comprising: forming a negative electrode containing a negative electrode active material containing particles of silicon compound containing a silicon compound (SiOx: 0.5≤x≤1.6); obtaining a negative electrode containing particles of lithium-containing silicon compound by making particles of silicon compound contained in the negative electrode contact with a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722